 



EXHIBIT 10.L.3
AMENDMENT NO. 3 TO THE
EL PASO CORPORATION
STRATEGIC STOCK PLAN
     Pursuant to Section 14.1 of the El Paso Corporation Strategic Stock Plan,
Amended and Restated effective as of December 3, 1999, as amended (the “Plan”),
the Plan is hereby amended as follows, effective December 6, 2002:
     A new Section 12.9 is added to read as follows:
“12.9 Any stock options or other awards outstanding under the Plan may be
changed to reduce the exercise price, cancelled in exchange for other
compensation, or repurchased, subject to such terms as the Plan Administrator
shall determine is appropriate, provided that the Company shall obtain the
consent or approval of the Participant to any such reduction in exercise price,
cancellation or repurchase if and to the extent required under the terms of the
Plan, stock option or other award. Any such stock options or other equity awards
will then be placed back into the Plan for reissuance.”
     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 6th day of December, 2002.

            EL PASO CORPORATION
      By:   /s/ David E. Zerhusen        David E. Zerhusen        Its Executive
Vice President Administration     

Attest:

     
/s/ David L. Siddall

 
Corporate Secretary
   

 